Citation Nr: 0607747	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for gingivitis.

3.  Entitlement to service connection for assorted in-service 
dental procedures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1980 to 
August 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision.

The issue of entitlement to service connection for residuals 
of dental trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was discharged from service in August 1989, 
and she filed a claim for dental treatment in 1999. 

2.  The veteran had one incident of dental trauma in service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for gingivitis have not 
been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2005).

2.  Criteria for service connection for assorted in-service 
dental procedures have not been met.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381. 

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

Since the veteran was discharged from service after September 
30, 1981, to qualify for outpatient dental treatment she must 
have a service-connected non-compensable dental condition or 
disability which is shown to have been in existence at time 
of discharge or release from active service.  If such a 
disability is shown, the veteran would be authorized for a 
one-time correction of the service-connected dental condition 
if 1) she had the required days of service (180 days for 
peacetime service after September 30, 1981 and 90 days for 
active duty service during the Persian Gulf war); 2) she was 
discharged from service under conditions other than 
dishonorable; 3) she applied for treatment within 90 days of 
discharge and 4) she completed a VA dental examination within 
six months of discharge (unless delayed through no fault of 
her own).

The veteran asserted that she has gingivitis which began on 
active duty.  Service medical records confirm the onset of 
gingivitis while the veteran was on active duty.  However, 
gingivitis is a symptom of periodontal disease, and, as such, 
it is only eligible for service-connection for outpatient 
treatment.  See 38 C.F.R. § 3.381; Stedman's Medical 
Dictionary 1350 (27th ed. 2000).  

The veteran also asserted in her claim that while in service 
she had a number of fillings, bondings, root canals, and 
crowns, as well as having several teeth removed.  Service 
medical records only show one incident of inservice dental 
trauma (notably, the veteran being struck in the jaw by a 
softball) which is addressed in the Remand portion of this 
decision.  To the extent the aforementioned dental procedures 
are not related to that incident, the Board finds that they 
were not caused by dental trauma and therefore they are only 
eligible for service-connection for treatment.
 
The veteran had qualifying service and was honorably 
discharged from service.  However, as she was discharged from 
service in 1989 and applied for dental treatment in 1999, the 
Board finds that her application was not made within 90 days 
of discharge from service and is therefore untimely.  As 
such, the veteran's claims for service connection for 
gingivitis and for assorted dental procedures are denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via an August 2003 letter, 
which clearly advised her of the first, second and third 
elements required by Pelegrini II.    The letter also 
informed the veteran that additional evidence was needed.  In 
addition, a June 2003 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  For example, 
in September 2003, the veteran indicated that she did not 
have any additional medical evidence to provide.

Service medical records and private treatment records from 
several dentists have been obtained.  Additionally, the 
veteran was scheduled to testify at a hearing before the 
Board, but she cancelled the hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
her claims.


ORDER

Service connection for gingivitis is denied.

Service connection for assorted in-service dental procedures 
is denied.


REMAND

The veteran indicated that she suffered dental trauma in 
service when she was struck in the face with a softball.  
From this incident, the veteran asserts that she has 
developed temporomandibular joint (TMJ) syndrome.    

Service medical records confirm that the veteran was struck 
on the left side of her face with a softball in April 1987.  
No evidence of a fracture was seen and the veteran was told 
to apply moist heat to the TMJ area.  

In January 2002, the veteran's dentist noted that the veteran 
had soreness in the TMJ region and showed signs of heavy 
occlusal wear.  The dentist indicated that many of the 
bondings that were placed on her teeth in service needed 
replacing.  It was also noted that the veteran had worn a 
centric relation splint since June 2000.

Under these circumstances, the Board considers an 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The 
veteran should be specifically asked to 
submit any evidence in her possession 
which pertains to her claim.

2.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner 
should be provided with the veteran's 
claims file in conjunction with the 
examination, and should provide an 
opinion as to whether the veteran has a 
current disability with regard to the TMJ 
region of her face and mouth, (as well as 
describing the effects of any such 
disability), and, if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
disability was caused by the softball 
hitting her jaw in service.  Any opinion 
rendered should be supported by a 
complete rationale.    

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


